DETAILED ACTION

Response to Amendment
The amendment filed on 04/19/2022 has been entered.  The subject matter of respective claim 4 and 7 are incorporated into the base claim 1, thus claim 4 and 7 are now canceled.  Claim 8 is amended by removing a portion of the claim’s limitation and defining the same as new claim 9.  Claims 1-3, 5, 6, 8, and 9 are pending in the application.  Applicant's argument is not persuasive and therefore, 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 01/19/2022 is maintained as noted in the “Response to Arguments” section hereinafter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by R. YANG (CN103122596A) in view of Ming-gui LI (CN 103074788 A) and further in view Zi-shan ZHENG et al. (CN101358436A). 

Regarding claim 1, YANG discloses: A process for producing biomass fiber molding material (Para [006] discloses an experiential manual papermaking method and para [008-009] discloses use leaves of trees that are considered biomass fiber since biomass is a renewable organic material that comes from plants and animals.), comprising the following steps: S3. passing the primary pulp of biomass fiber molding material obtained by grinding in S2 through a screen to detect fineness of the primary pulp of biomass fiber molding material, wherein a proper amount of clear water is added during grinding (Para [009-b] discloses the processing of the raw materials by taking the coarse pulp and beating until the raw materials are finely divided into granules that is the same as grinding the biomass fiber molding material by grinding and then in para [009-c] a fine mesh that is the same as a screen is used to ensure that the biomass fiber is finely beaten and finally in para [009-d] discloses “Finely beat the fine pulp: Put the fiber mass obtained in step c) into the soybean milk machine again, add water to continue beating.”); S4. performing secondary grinding on coarse primary pulp of biomass fiber molding material screened out in S3 to form primary pulp that is in accord with the conditional quality, wherein a proper amount of clear water is added during grinding (para [009-b] discloses “beating until the raw materials are finely divided into the granules, the fibers in the veins and bark can be separated from the gums to obtain a thick slurry…” and add water to continue beating para [009-d].  It should be noted that the first grinding to obtain the coarse primary pulp ("preliminary beating") is disclosed on para [009-b] and para [009-d] discloses the secondary grinding in which as noted granules is the same as grinding the biomass fiber.); S5. conveying the primary pulp of biomass fiber molding material, which is detected as proper through a filter screen, to a compression device through the conveying mechanism for concentration process so as to obtain biomass fiber molding material (Since YANG discloses experiential manual papermaking method, then it is obvious to an average artisan that the students manually (e.g., hands and/or using a strainer) convey the primary pulp through the fine mesh that is the same as a screen.  Para [0037-0039] discloses and particularly para [0044] discloses “…to smash the ginkgo leaves with stone mortar to experience the scene and fatigue of ancient papermaking.”  As noted, since this is experiential manual papermaking method by students, then a compression device could be considered the same wringing the pulp by hand as noted in para [0037] and/or it is obvious to an artisan that the stone mortar is a very primitive device as compared to a modern compression device, nevertheless, it does the same function.  In addition, it is obvious the wet biomass fiber needs to be dried to avoid any molds before it is sealed and packaged for later uses and the para [0043] discloses one or more of the various methods such as sun drying, warm board drying, natural shade drying, and fan blowing is used to dry the wet paper or pulp.  For example, compressing the wet biomass fiber with the warm board, the wet biomass fiber is dried quickly via heat conduction.).
YANG does not disclose: S1. performing a soaking process by pouring dried leaf fibers into a soaking tank, and adding clear water into the soaking tank to soak the leaf fibers for 20-30 minutes; S2. manually taking out the leaf fibers subjected to the soaking process; 
In the same field of art, LI relates to a method for preparing leaf paper from fresh leaves that can remove the leaf flesh of the leaves, completely preserve the stems and surface layers of the leaves, preserve the original shape of the leaves, and paint on the leaves.  That being said, LI discloses:  performing a soaking process by pouring dried leaf fibers into a soaking tank, and adding clear water into the soaking tank to soak the leaf fibers for 20-30 minutes (para [008-b] discloses “soak them (i.e., leaves) in water for 24 hours or para [0026] discloses soak for 9 hours with bleach solution, then change to soak in water.  Although LI discloses 8-24 hours for soaking the leaves vs. 20-30 minutes of soaking the leaf fibers recited in the claimed invention, but it is obvious using different type of leaves require different soaking time and therefore, one of ordinary skill in the art could apply the teachings of LI to the type of leaves that requires to be in the soaking tank for 20-30 minutes only.  Furthermore, it is obvious that the treatment process disclosed by LI must require various equipment and tools such as a soaking tank, liquid storage or reservoir tank and other various piping system to conduct the experiential manual papermaking and thus, Li implicitly discloses these tools or alternatively many of these tasks could even be done manually such as manually taking out the leaf fibers subjected to the soaking process as is done during the stone age and perhaps sometimes thereafter as well known to an ordinary skill in the art.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the experiential manual papermaking disclosed by YANG after cutting, washing, and cleaning the leaves, they are soaked for some time as taught by LI so as to provide leaves free of mesophyll.  Similarly, one of ordinary skill in the art, upon reading LI’s disclosure, would also have been motivated to apply its teaching of preparing leaf paper for painting by freshly treating leaves by cold treatment so that the leaf paper obtained by LI’s method is thin, complete, translucent and free of mesophyll while retaining the original shape of the leaf that can be painted on it.     

The combination of YANG and LI does not disclose:  wherein the leaf fibers are pretreated by removing mesophyll; putting the leaf fibers into a conveying mechanism to be conveyed into a grinding device for uniform grinding and kneading to form primary pulp of biomass fiber molding material wherein the grinding device is a high-concentration grinder and S6. sealing and packaging the biomass fiber molding material subjected to the concentration process in S5.
In the same field of art, ZHENG relates to a banana tree papermaking process, a slurry storage technology and a sewage treatment technology thereof by a soft chemical method.  That being said, ZHENG discloses:  wherein the leaf fibers are pretreated by removing mesophyll (The process steps delineated in para [007-0016] implicitly suggest that mesophyll (i.e., the soft tissue (green parenchyma) inside a leaf, between the lower epidermis and the upper, chiefly concerned in photosynthesis.) is removed from the leaf during the breaking and disintegrating the leaves.) putting the leaf fibers into a conveying mechanism to be conveyed into a grinding device for uniform grinding and kneading to form primary pulp of biomass fiber molding material (Each of para [0049], [0065], [0081], [0097], and [0113] discloses that the leaves sent to the crusher through the conveyor belt for crushing, and the fiber is unraveled by high-pressure water to form the primary slurry.) wherein the grinding device is a high-concentration grinder (Para [0053-0054], [0069-0070], [0085-0086], and other paragraphs teach a two-step grindings defined by preliminary grinding and a fine grinding in which an artisan knows that fine grind is like powder and thus requires a high-concentration grinder to effectively grind the material.) and S6. sealing and packaging the biomass fiber molding material subjected to the concentration process in S5 (para [006] discloses “good storage of raw materials for a long time” in which it is obvious to an average artisan that “good storage of raw materials” could be maintained by proper sealing and packaging the biomass fiber.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the experiential manual papermaking and preparing leaf paper method disclosed by the combination of YANG and LI after cutting, breaking, and disintegrating, it is sent to a crusher through a conveyor belt for crushing as taught by ZHENG so as to provide high yield, strong operability, and high quality of paper product.  Similarly, one of ordinary skill in the art, upon reading ZHENG’s disclosure, would also have been motivated to apply its teaching of banana leaf (e.g., biomass) plant papermaking process so as to minimize pollution to the environment and significant economic and environmental benefits.        

Regarding claim 2, the combination of YANG and LI in view of ZHENG disclose all of the limitations of its base claims 1.  LI further discloses:  wherein the soaking tank is connected with a water reservoir through a pipeline (The explanation provided for the base claim applies herein as well.).

Regarding claim 3, the combination of YANG and LI in view of ZHENG disclose all of the limitations of its base claims 1.  LI further discloses:  wherein the conveying mechanism is a screw pipeline conveying mechanism with a tumbling gear (The explanation provided for the base claim applies herein as well.).

Regarding claim 5, the combination of YANG and LI in view of ZHENG disclose all of the limitations of its base claims 1.  YANG further discloses:  wherein the compression device is a pulp squeezing thickener, and water content of the primary pulp of biomass fiber molding material after dehydration and concentration is 20-25% (Para [009-e] discloses “…Preparation of pulp: Pour the pulp obtained in step d) into a chute equipped with fresh water. The weight ratio of pulp and water is 1: 50 ～ 100, stir evenly, and configure as a thin paste…”  Even though YANG does not expressly disclose the concentration of water content is 20-25%, nevertheless, the teachings of the weight ratio of pulp and water is 1: 50 ～ 100 suffice it to say that it is obvious to an artisan to apply the teachings of YANG to arrive at the specific amount of the water content recited in the claimed invention.).

Regarding claim 6, the combination of YANG and LI in view of ZHENG disclose all of the limitations of its base claims 5.  YANG further discloses:  wherein the pulp press thickener is connected with the water reservoir through a pipeline (The explanation provided for the base claim applies herein as well.).

Regarding claim 8, the combination of YANG and LI in view of ZHENG disclose all of the limitations of its base claims 1.  YANG further discloses:  wherein raw materials for the leaf fibers adopts mature leaves of broad leaf materials (Para [0036] discloses “Rinse the cooked branches, leaves, and bark in water, put it into a soybean milk machine and add water to pre-beaten. This time, it is only necessary to beat the raw materials into fine grains, and the fibers in the leaf veins and bark are basically separated from the "flesh".).

Regarding claim 9, the combination of YANG and LI in view of ZHENG disclose all of the limitations of its base claims 1.  YANG further discloses:  wherein raw materials for the leaf fibers adopts one or more of poplar leaves, ginkgo leaves, yulan magnolia leaves, locust tree leaves (Para [0017], [0044], and [0050] disclose the use of ginkgo leaves.).

Response to Arguments
Applicant's arguments filed on 04/12/2022 have been fully considered but they are not persuasive. 

On page 5, last two paragraphs:  Applicant contends “Yang intends to provide a manual paper-making method that can be practiced and experienced by students, wherein the raw materials used are ginkgo leaves in combination with tender bark and nettle stems, and the making process is to use soybean milk machine to pulp by heating and grinding, thereby involving softening by heating. Based on the above fact finding, it could be ascertained that the technical problem solved by Claim 1 is how to provide an industrial pulp producing method which is economical and meets the requirements for manufacturing safe paper.” (Emphasis is added).
Examiner respectfully disagrees.  Contrary to Applicant’s interpretation, YANG does not disclose “the making process is to use soybean milk machine to pulp by heating and grinding, thereby involving softening by heating.  This is incorrect interpretation.  YANG on para [009] Discloses “…leaves and bark obtained in step a) with water, cook with a steam stove or pressure cooker, and then put it into a soymilk machine to add water for preliminary beating…” so that “…the fibers in the veins and bark can be separated from the gums to obtain a thick slurry…”.  It is incorrect to suggest that the aforementioned step necessarily softening the fiber by heating and that is not taught or even suggested by YANG.  Moreover, even accepting, arguendo, that the pulp producing method of claimed invention is supposedly economical, but that does not mean Claim 1 define patentable subject matter since patentability of a claimed invention has nothing to do with cost saving approach and/or being economical as asserted by the Applicant.
On page 7, 2nd paragraph:  Applicant contends “In view of the knowledge of common soybean milk machines by a person skilled in the art, it is believed that the step of "refining for fine pulp" of YANG is performed based on the working principle of conventional soybean milk machines: high-speed rotary stirring of blades and heating during pulping process. However, it is obvious that high-speed rotating blades as well as overheating conditions could easily result in fiber breakage. As for leaf fiber, the strength is much lower than that of wood fiber. Further, if the leaf fibers are excessively damaged such that the length and shape of the fiber are too short, the strength of the resulted paper would be accordingly much poorer. Therefore, the method disclosed in YANG is not suitable for the pulp-making with leaf fiber alone as raw material, nor for industrial paper production.” (Emphasis is added).
Examiner respectfully disagrees.  Applicant is respectfully reminded that the friction in grinding device and kneading process as recited in claim 1 produce a lot heat as well and thus, to suggest that the high speed rotary stirring during pulping process causes fiber breakage due to overheating simply rings hollow.                  
While spurious reasoning is used against the obviousness rejection, Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, the rejections of the claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748      

/Eric Hug/Primary Examiner, Art Unit 1748